IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-57,250-06


DONALD GENE BLANTON, Relator

v.

86TH DISTRICT COURT, Respondent





ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 23,592-86

FROM KAUFMAN COUNTY



Per curiam.

O R D E R


	Relator has filed a motion for leave to file an application for a writ of mandamus pursuant
to the original jurisdiction of this Court. In it, he contends he filed a motion for nunc pro tunc
judgment in the trial court on September 21, 2011, and he complains the trial court has not issued
a ruling. The claim is properly before this Court. See Padilla v. McDaniel, 122 S.W.3d 805 (Tex.
Crim. App. 2003); In re Donald Gene Blanton, No. 05-12-00746-CV (Tex. App. - Dallas del. June
8, 2012). 

	Consideration of a motion properly filed and before a trial court is ministerial, and mandamus
relief may be pursued to compel a ruling. See White v. Reiter, 640 S.W.2d 586 (Tex. Crim. App.
1982); Braxton v. Dunn, 803 S.W.2d 318, 320 (Tex. Crim. App. 1991). Respondent, the Judge of
the 86th District Court of Kaufman County, shall file a response with this Court within thirty days
of the date of this order regarding whether Relator has properly filed a motion for nunc pro tunc
judgment and whether there has been a ruling on the motion if properly before the trial court. This
application for leave to file a writ of mandamus will be held in abeyance until Respondent has
submitted a response.

Filed: August 22, 2012
Do not publish